Case 2:21-mj-00065-PLD Document 1-1 Filed 01/12/21 Page 1 of 5




                      ATTACHMENT A




                              9
         Case 2:21-mj-00065-PLD Document 1-1 Filed 01/12/21 Page 2 of 5




                        Relevant Provision(s) of the Polish Criminal Code

Article 286 (Fraud)
paragraph 1. Any person who, in order to gain financial benefit, commits fraud causing another
person to disadvantageously administer his/her property or third party property, by misleading
such person, or taking advantage of his/her mistake, or inability to properly understand the action
undertaken, will be liable to imprisonment of 6 months to 8 years.

Article 294 (Disclaimer)
paragraph 1. Any person who commits the crime referred to in article 278 paragraphs 1 or 2,
article 284 paragraphs 1 or 2, article 285 paragraph 1, article 286 paragraph 1, article 287
paragraph 1, article 288 paragraph 1 or 3, or in article 291 paragraph 1 against property of
significant value will be liable to imprisonment of 1 year to 10 years.

Article 297 (Loan Fraud)
paragraph 1. Any person who in order to obtain for him/herself or for another person, from a
bank or entity conducting similar business pursuant to the law, or from entity or institution
having public assets at its disposal -a credit, bank loan, surety, guarantee, letter of credit,
subsidy, subvention, confirmation by bank of liability resulting from surety or guarantee or
similar benefit for a given business purpose, electronic payment instrument or public
procurement, submits document that is forged, altered, certifying untrue information, or
unreliable document, or unreliable written statement relating to circumstances essential for the
obtaining of such financial assistance, payment instrument, or public procurement, will be liable
to imprisonment of 3 months to 5 years.

Article 11 [Unity of Offense. Coincidence of the Provisions of the Act of Law]
paragraph 2. If the deed satisfies the attributes described in two or more provisions of the
criminal law, the court will issue its sentence for one offense only pursuant to all regulations
applicable in conjunction.

Article 299 (Money Laundering)
paragraph 1. Any person, who accepts, transfers, exports abroad, helps transferring the
ownership, or possession of any currency, securities, or other foreign exchange assets, movable
or immovable property, obtained from proceeds associated with commission of crime, or
undertakes any other measures that may prevent establishing of their criminal origin or location,
discovery, seizure, or deciding on their forfeiture, or make the same significantly difficult, will
be liable to imprisonment of 6 months to 8 years.
paragraph 5. If the perpetrator commits the deed referred to in paragraphs 1 or 2 acting in
conspiracy with other persons, he/she will be subject to imprisonment of one year to 10 years.
paragraph 6. The penalty specified in paragraph 5 will apply to a perpetrator, who by
committing the offense referred to in paragraphs 1 or 2, achieves significant financial benefits.




                                                 10
Case 2:21-mj-00065-PLD Document 1-1 Filed 01/12/21 Page 3 of 5




                      ATTACHMENT B




                              11
         Case 2:21-mj-00065-PLD Document 1-1 Filed 01/12/21 Page 4 of 5




                          UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVNIA


                                          )
IN RE APPLICATION OF THE                  )
UNITED STATES OF AMERICA FOR              )                 Magistrate No. 21-65
AN ORDER PURSUANT TO                      )
18 U.S.C. § 3512                          )
                                          )
Request from Poland for Assistance        )
in a Criminal Matter: Technology Partners )
International Inc.                        )
__________________________________________)

                                COMMISSIONER SUBPOENA

TO: _________________________



       I, Commissioner Brendan James McKenna, Assistant U.S. Attorney, Office of the United

States Attorney, acting pursuant to 18 U.S.C. § 3512, and this Court’s Order thereunder dated

_______________, for the purpose of rendering assistance to Poland, command that you appear

before me in Room ____, in the building located at _________________, in the city of , in the

state of __________________, on ____________, 20__, at _____ a.m./p.m. to provide testimony

and the following documents regarding alleged violations of the laws of Poland, namely: fraud, in

violation of Article 286 paragraph 1 of the Polish Criminal Code in relation to Article 294

paragraph 1 of the Polish Criminal Code; loan fraud, Article 297 paragraph 1 of the Polish Criminal

Code in relation to Article 11 paragraph 2 of the Criminal Code; and money laundering, Article

299 paragraphs 1, 5, and 6 of the Polish Criminal Code: _____________________.

       For production of documents, you may make arrangements with Brendan James McKenna,

Assistant U.S. Attorney, Office of the U.S. Attorney, at telephone number (412) 894-7414, to


                                                12
         Case 2:21-mj-00065-PLD Document 1-1 Filed 01/12/21 Page 5 of 5




deliver them no later than __________, 20__.

       For failure to attend and provide testimony and/or said records you may be deemed guilty

of contempt and liable to penalties under the law.


Date: _____________                                  ________________________________
                                                     COMMISSIONER
                                                     Brendan James McKenna
                                                     Assistant United States Attorney
                                                     United States Attorney’s Office
                                                     700 Grant Street, Suite 4000
                                                     Pittsburgh, PA 15219
                                                     (412) 894-7414
                                                     brendan.mckenna@usdoj.gov




                                                13
